Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 9, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  158240(95)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  SUSAN BISIO,                                                                                          Elizabeth T. Clement
            Plaintiff-Appellant,                                                                        Megan K. Cavanagh,
                                                                     SC: 158240                                          Justices
  v                                                                  COA: 335422
                                                                     Oakland CC: 2015-150462-CZ
  THE CITY OF THE VILLAGE OF
  CLARKSTON,
             Defendant-Appellee.
  _______________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellant to file a response to
  the joint answer of amici Michigan Municipal League, Michigan Townships Association,
  and Michigan Association of Municipal Attorneys to the motion for rehearing is
  GRANTED. The response submitted on August 31, 2020, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 9, 2020

                                                                                Clerk